DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                    ZACHARY EDMUND STACEY,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-1344


                         September 23, 2022

Appeal from the Circuit Court for Hillsborough County; Laura E.
Ward, Judge.

Howard L. Dimmig, II, Public Defender, and Mark J. O'Brien,
Special Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Cynthia
Richards, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, BLACK, and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.